Title: From Alexander Hamilton to Nathaniel Appleton, 2 March 1791
From: Hamilton, Alexander
To: Appleton, Nathaniel



Treasury Department March 2. 1791.
Sir

You will find enclosed LeRoy and Bayard’s first bill at five days sight on Stephen Higginson for ten thousand dollars dated Philadelphia the 28th. of February payable to my order as Secretary of the Treasury of the United States, with which you are charged in the Books of the Register. This sum is to be applied to the discharge of the interest on the public debt that will be payable at your office on the 1st. of April.
You will present the draught for acceptance, and if not accepted you will cause it to be duly noted and transmit me a notarial copy of the protest. Should it be accepted and not paid the same precaution must be observed as to the protest for non payment. You will acknowledge the receipt of this bill by the first post after acceptance.
I am, Sir,   Your obedt. servant
Alexander Hamilton
Nathaniel Appleton Esq.Commissioner of LoansBoston.

